The Chancellor
denied the motion for a rehearing on the point óf insanity, and declared that the testimony was entirely satisfactory to him on that point, and that a feigned issue was not indispensable, but rested in discretion. It is settled, he said, to be a competent exercise of the authority of the Court, in every case and in every stage of it, to determine according to its discretion, whether it does or does not want the assistance of a jury. Courts of Equity have an original jurisdiction, which must be exercised according to a sound discretion, to try questions of fact without the intervention of a jury, whose aid is sought, according to the common expression, for the purpose of informing the conscience of the Court. The Court is never bound (except it be on the issue devisavii vel non, or on bills for a divorce for adultery,) to send a matter of fact to be tried by a jury, if it can, to its own satisfaction, decide itself upon the evidence. (Lord Eldon, in 3 Vesey Bea. 42. 4 Dow, 318. 320. 330.)
The cases of Clerk v. Clerk (2 Vern. 413.) and of Addison v. Dawson (2 Vern. 678.) serve to illustrate every part of the proposition. In the first of these cases, there was a bill to set aside a settlement by a lunatic, who had been declared a lunatic under a commission, and which found that he had been so, continually, for a period reaching back beyond the settlement. Lord Keeper Wright, in that case, directed an issue, “ there not being any sufficient proof of his being a lunatic, and the settlement having been ac*120quiesced in.” In the other case, the inquisition overreached the period when the defendant had made a purchase from the lunatic. The defendants insisted on a trial at law, hut the Court (Lord Chancellor Cowper) set aside the purchase, on a bill filed by the committee of the lunatic. This last is a case entirely in point.
There are numerous cases in which a Court of Equity has set aside conveyances from persons of weak or diseased intellects, without referring the case to a jury ; and all such cases, like the present one, rest upon the exercise of the same undoubted jurisdiction and discretion of the Court. (Clarkson v. Hanway, 2 P. Wms. 203. Bennet v. Wade, 2 Atk. 324. Wright v. Proud, 13Vesey, 136.) In Hall v. Warner, (9 Vesey, 605.) a bill was filed for a specific performance of a contract overreached by a commission of lunacy. The answer of the committee set up lunacy, at the time of the execution of the contract. The counsel for the plaintiff, at the hearing, pressed for an issue, and the Master of the Rolls directed an issue, but he considered it a doubtful case, upon the testimony, and observed, ‘ 1 should certainly refuse, upon the evidence before me, to determine that he was not a lunatic; and as to a lucid interval, I should upon this evidence hesitate considerably.”
But the case of Evans v. Blood, (4 Bro. P. C. 557.) decided upon appeal in parliament, in 1746, is conclusive upon the question, touching the power of the Court to decide upon the question of insanity, without reference to a jury. In that case, the lunatic executed an assignment of a lease to the appellant, and a commission of lunacy was afterwards taken out against him, and he was found, by inquisition, to be a lunatic, and to have been so from a period overreaching the assignment. A bill was filed by the committee of the lunatic, to set aside the assignment, and to compel the appellant to account for the profits. Issue was joined, and a number of witnesses examined in respect to the lunacy, and after a hearing of six days, the Court of Equity in Ireland *121set aside the assignment, and directed the appellant to account. From this decree, he appealed to the English House of Lords, and insisted that no instance could be found where a Court of Equity had made a decree upon the ground of lunacy, without a trial at law. On the other side, it was contended, that the awarding of an issue would have been entirely useless and vain," as the insanity was fully proved. The Lords were of this opinion, and affirmed the decree, and ordered the appellant to pay costs.
In the present case, the evidence was sufficiently satisfactory 5 and there was no intimation, at the hearing, that an issue would be wanted. The counsel for the defendants, in their points, submitted the fact of lunacy entirely to the Court, and claimed the benefit of a reference, as to the use and occupation of the premises, in case the contract and conveyances should be set aside. The proof on each side, was voluminous, and there was no suggestion that further proof remained behind. But the affidavit of Mr. Wells shows also, that the question of an issue was expressly waived upon the argument.
Motion denied as to the question of insanity; though a rehearing was awarded upon another point, which, however, assumed the deeds to have been properly set aside.